DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Blum et al (US 2003/0231293 A1 of record).
Re claim 1, Blum et al teaches eyewear, comprising: a supporting frame for the eyewear (see at least 0267 eyeglass frame), the supporting frame can be wearable by a user (0267 eyeglass frame); a radiation detector to capture data, the radiation detector being an electrical component (see at least 2980) that is at least partially in the supporting frame (see at least 0067, 0088, 0110, 0138, 0176, 0206, 0212); first electronic circuitry provided at or within the supporting frame and electrically connected to the radiation detector, the first electronic circuitry configured to process at least the data captured by the radiation detector (see at least 0067, 0088, 0110, 0138, 0176, 0206, 0212); a communication module operable to transmit data to or from the eyewear, the communication module being provided within the supporting frame (see at least 0087, 0267); a motion detector to capture motion data, the motion detector being an electrical component that is provided within the supporting frame (see at least 0221, 0225, 0226, 0227 gyroscope); second electronic circuitry provided at or within the supporting frame and electrically connected to the motion detector (see at least 0067, 0088, 0110, 0138, 0176, 0206, 0212), the second electronic circuitry configured to process at least the motion data captured by the motion detector to distinguish whether the supporting frame is being worn by the user (see at least 0221).
	Re claim 2, Blum et al teaches eyewear, comprising: a supporting frame for the eyewear, the supporting frame including at least one temple, and the supporting frame can be wearable by a user (see at least 0267 eyeglass frame and figures); a communication module operable to transmit data to or from the eyewear, the communication module being provided within the supporting frame (see at least 0087, 0267); a motion detector to capture motion data, the motion detector being an electrical component that is provided within the supporting frame (see at least 0221, 0225, 0226, 0227 gyroscope); and electronic circuitry provided at or within the supporting .

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
The applicant’s only argument is as follows:

    PNG
    media_image1.png
    198
    601
    media_image1.png
    Greyscale

This argument is not found to be persuasive.  The office’s first point of discussion is that a micro-accelerometer is a type of motion detector.  This meets the claim language provided by the applicant’s claim.  The concern would then be is the prior art device capable of determining if the eyewear is being worn by a user.   The device is specifically programmed to respond to head movement.  If head movement is detected then the device turns on.  If no head movement is detected for a set period of time the device turns off.  The cited paragraph appears to meet the limitation of determining if the frame of the eyewear is being worn or not based on head motion.  Furthermore the cited reference discusses the option of turning the device on when the head moves through a certain angle (0221-0226).  This would engage the system, turn it on, as the 
 Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the features upon which applicant rely have been given their broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
The office understands the applicant may have a more specific definition they intend with their claim language but at this juncture the claim language does not go beyond the teaching of the prior art cited.  The examiner would be available to discuss potential amendments proposed by the applicant in order to specify the action of the prior art device in such a manner to overcome the rejection of record.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAMES R GREECE/Primary Examiner, Art Unit 2872